UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 13, WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-28536 74-2781950 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 661-7488 NEW CENTURY EQUITY HOLDINGS CORP. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Entry into Amendment to Acquisition Agreement On February 13, 2009, the Registrant entered into a letter agreement (the “Amendment”) amending that certain agreement, dated as of August 25, 2008 (the “Acquisition Agreement”), by and among the Registrant, Wilhelmina Acquisition Corp., a New York corporation and wholly owned subsidiary of the Registrant (“Wilhelmina Acquisition”), Dieter Esch (“Esch”), Lorex Investments AG, a Swiss corporation, Brad Krassner, Krassner Family Investments Limited Partnership, a Nevada limited partnership (“Krassner L.P.”), Wilhelmina International Ltd., a New York corporation (“Wilhelmina International”), Wilhelmina – Miami, Inc., a Florida corporation (“Wilhelmina Miami”), Wilhelmina Artist Management LLC, a New York limited liability company (“WAM”), Wilhelmina Licensing LLC, a Delaware limited liability company (“Wilhelmina Licensing”), Wilhelmina Film & TV Productions LLC, a New York limited liability company (“Wilhelmina TV”, and together with Wilhelmina International, Wilhelmina Miami, WAM and Wilhelmina Licensing, the “Wilhelmina Companies”), Sean Patterson and the shareholders of Wilhelmina Miami. The Acquisition Agreement, as amended by the Amendment, closed on February 13, 2009, as discussed in further detail in Item 2.01.The Amendment, among other things, amended certain provisions governing how the earnout payments by the Registrant to acquire WAM and Wilhelmina Miami are calculated in order to include the performance of WAM and Wilhelmina Miami between January 1, 2009 and February 13, 2009. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the full text of the Amendment, which is attached as Exhibit 10.1 hereto.The terms of the Acquisition Agreement were previously reported in the Registrant’s Current Report on Form 8-K, originally filed with the Securities and Exchange Commission on August 26, 2008. Entry into Esch Letter Agreement On February 13, 2009, in order to facilitate the closing of the Acquisition Agreement, the Registrant entered into that certain letter agreement with Esch (the “Letter Agreement”), pursuant to which Esch agreed that $1.75 million of the cash proceeds to be paid to him at the closing of the Acquisition Agreement would instead be held in escrow.All or a portion of such amount held in escrow will be used to satisfy Wilhelmina International’s indebtedness to Signature Bank in connection with its credit facility with Signature Bank upon the occurrence of specified events including, but not limited to, written notification by Signature Bank to Wilhelmina International of the termination or acceleration of the credit facility.Any amount remaining will be released to Esch upon the replacement or extension of Wilhelmina International’s credit facility with Signature Bank, subject to certain requirements set forth in the Letter Agreement. In the event any portion of the proceeds is paid from escrow to Signature Bank, the Registrant will promptly issue to Esch, in replacement thereof, a promissory note in the principal amount of the amount paid to Signature Bank. The Letter Agreement will terminate upon the release and payment to Esch and/or to Signature Bank of the full amount held in escrow pursuant to the Letter Agreement. The foregoing description of the Letter Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Letter Agreement, which is attached as Exhibit 10.2 hereto. Entry into Registration Rights Agreement On February 13, 2009, concurrently with the closing of the Acquisition Agreement, the Registrant entered into a registration rights agreement (the “Registration Rights Agreement”) with Newcastle Partners, L.P., a Texas limited partnership (“Newcastle”), pursuant to which Newcastle was granted certain demand and piggyback registration rights with respect to the shares of the Registrant’s common stock, par value $0.01 per share (the “Common Stock”), it holds.The Registration Rights Agreement contains certain indemnification provisions for the benefit of the Registrant and Newcastle, as well as certain other customary provisions.The Registrant entered into the Registration Rights Agreement in satisfaction of a closing condition under the Equity Financing
